 



Exhibit 10.45
SURRENDER OF LEASE
WHEREAS THE WESTAIM CORPORATION (“Lessor”) and NUCRYST PHARMACEUTICALS CORP.
(“Lessee”) entered into a Memorandum of Lease Agreement dated July 1, 2005 (the”
Original Lease Agreement”) which was amended by Letter Agreement dated
November 14, 2005 (the “First Amending Lease Agreement”), by a second amending
lease agreement dated April 27, 2006 (the “Second Amending Lease Agreement”), by
a third amending lease agreement dated August 8, 2006 (the “Third Amending Lease
Agreement”), and by a fourth amending lease agreement dated April 30, 2007 (the
“Fourth Amending Lease Agreement”), collectively the “Lease Agreement”;
AND WHEREAS the Lessor assigned all of its interest in the Lease Agreement to
Sherritt International Corporation, the purchaser of the lands of which the
Leased Premises form part, by virtue of an Assignment and Assumption of Leases
dated May 7, 2007;
AND WHEREAS pursuant to the Fourth Amending Lease Agreement the parties hereto
wish to confirm the terms under which the Lessee will surrender the 3rd Floor
Surrendered Premises and the Surrendered Parking Stalls;
NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration now exchanged by and
between the parties (the receipt and sufficiency of which consideration is
hereby irrevocably acknowledged by the parties), the parties hereto agree as
follows:
1.     The Lessee hereby surrenders and yields up to the Lessor from
September 30, 2007 (the “Effective Date”) any and all interest of the Lessee to
the 3rd Floor Surrendered Premises and the Lease Agreement as it pertains to the
3rd Floor Surrendered Premises and the Surrendered Parking Stalls, and the
surrender of the 3rd Floor Surrendered Premises and the Surrendered Parking
Stalls is hereby accepted by the Lessor.
2.     The Lessor hereby accepts the condition of the 3rd Floor Surrendered
Premises and the Surrendered Parking Stalls In the manner in which they were
vacated by the Lessee.
3.     From and after the Effective Date, the Lessee shall be and is hereby
released from all future obligations owing to the Lessor under the Lease
Agreement pertaining to the 3rd Floor Surrendered Premises and Surrendered
Parking Stalls, including but not limited to obligations to pay Basic Rent and
Additional Rent. Moreover, the Lessee’s obligation to pay its proportionate
share of operating costs of the Complex Common Facilities shall abate according
to square footage of the 3rd Floor Surrendered Premises. The Lessee acknowledges
that it will remain liable to the Lessor for payment and performance of all
obligations under the Lease Agreement pertaining to the 3rd Floor Surrendered
Premises and Surrendered Parking Stalls accruing up to the Effective Date that
have not been satisfied or discharged.
4.     From and after the Effective Date, the Lessor shall be and is hereby
released from any and all future obligations under the Lease Agreement
pertaining to the 3rd Floor Surrendered Premises and the Surrendered Parking
Stalls.
5.     Except as herein amended, all other provisions, terms and conditions of
the Lease Agreement shall remain the same and in full force and effect,
6.     All capitalized terms used herein but not defined shall have the meanings
defined therefore in the Lease Agreement,
7.     This Agreement may be executed in one or more counterpart, each of which
shall be deemed to be the original, but all of which together shall constitute
one and the same instrument. Counterparts may be executed either in original or
facsimile form.
IN WITNESS WHEREOF the parties have executed this Agreement by the hands of
their duly authorized officers in that regard, whose signatures alone are
sufficient to bind the parties to the terms hereof, effective the 30th Day of
September, 2007.

                      SHERRITT INTERNATIONAL CORPORATION       NUCRYST
PHARMACEUTICALS CORP.    
 
                   
Per:
  /s/ P. Cordingley       Per:   /s/ Eliot M. Lurier    
 
                   
 
  Name: P. Cordingley           Eliot M. Lurier    
 
  Title: Manager, Procurement and Fertilizer Marketing           Vice President,
Finance & Administration, Chief Financial Officer    
 
                   
 
          Per:   /s/ Carol L. Amelio    
 
                   
 
              Carol L. Amelio    
 
              Vice President, General Counsel & Corporate Secretary    

 